Title: Abigail Adams to John Quincy Adams, 1 September 1800
From: Adams, Abigail
To: Adams, John Quincy


				
					Quincy Sepbr 1st 1800—
				
				I have not written You a line my dear son Since I returnd to this place, now three Months; I felt almost discouraged from writing, by not having received a line from You, for a very long period of time. Yours of Febry 18th at last reachd me in the month of july, and two days Since I received your favour of May 25th, for which accept my fervent thanks. the 17 of the present Month will compleat six years Since You left Your native Country. as I then advised You to go, I now advise you to return Six years is a period full long enough for a Man at Your years age to remain seperated from all those with whom he is hereafter to take a part, whether in private, or public Life. it is too long to be parted from those who have but a short leise of Life remaining to them, and to whom you are very Dear. Services renderd to a Country in a Diplomatic line can be known only to a few; if they are important and become conspicious they rather excite envy than gratitude, but at present it is My opinion that You May Serve Your country to more advantage at home than abroad You have tallents which cannot fail of being brought into action let who will hold the Helm; I have no great allurements to hold up to you. if You serve Your Country, You must do it from motives as disinterested, as Your Father has done before You; and very like, meet with as much abuse and calumny. You must endure envy, Jealousy and Mortifications of various kind’s. You will find those who have grown rich and prosperous under a wise and just administration of Government, rising up to over throw that system of political wisdom which has raised them to their present oppulence— I still request You to return to the Bosom of your parents and Make Some establishment for Yourself: it is high time that you were Setled—and in some regular course of buisness— tho a return to the Bar May be urksome to you after a lapse of years, I certainly would adopt the resolution; and come back to my profession with resolutions of moderation and occonomy So gratefull to your Countrymen, tho very little practised by them— to think of again seeing You, a wise and virtuous Man is a cordial to my Heart and mitigates in some measure the pressure of sorrow which weighs it down from an other source— by one from

which I have not a hope of change, habits are so rooted, the temper so Soured the whole Man so changed that ruin and destruction have swallowd him up, and his affairs are become desperate. Sally and her Infant daughter are gone to her Mother. susan I brought home with Me— all is lost— poor poor unhappy Wretched Man. all remonstrances have been lost upon him— God knows what is to become of him. His Father has renounced him— but I will not my dear Child afflict You. I bless God that I have Dear and Worthy Children, who serve to comfort and support Me under So trying a calamity— Your sister and her little Girl have past the Summer with me; the two Boys are at Atkinson in an accadamy where they behave well. the col has been appointed supervisor and inspector of the Port of Nyork, since the disbandment of the Army. as he has sufferd in the school of adversity, I hope he will consider; and Make a proper estimate of Life. Your sister will return to NYork this Winter.
				Thomas is still in Philadelphia the City has as yet escaped the fever, and as the season is so far advanced I hope it will not be again visited with it— he will write to you as he frequently does— he is getting into buisness, and if his Life and Health Should be continued, I trust he will be Successfull. he possesses honor virtue and integrity upon Principles which are well founded
				Your Father made a visit to the city of Washington before he returnd to Quincy. he was received with politeness and respectfull attention throughout his journey. he returnd the begining of July; much pleasd with his Tour.
				The approaching Election occasions some fermentation; it is very difficult for Me to give you a clue to the present political agitation, without bringing before your View Characters which We have considered as the most respectable in this state, so changed in their Sentiments, and in their conduct as to create astonishment. the Mission to France has never met with there approbation. the late secretary of state took, whilst in office every possible occasion to excite the public sentiment against it— the removal of him became absolutely necessary; the Disbandment of the Army tho an act of Congress, and really a popular Measure, destroyed the hopes of a certain Little General possessd of as much ambition, as talents. no hopes of becomeing commander in chief, but by intrigueing and bringing in at the approaching Election a person who should hold the Reins, whilst he conducted the vehicle. to effect this purpose certain federilists in every state must be trained to the purpose, and deciplined. the removal of the late Secretary, who tho naturally sour

could not be supposed to be sweetned by So decisive a disapprobation of him, gave a good opportunity to seize upon him, to excite a clamour against the administration. the Essex junto were proper persons to carry into effect their measures and being much devoted to H   n he came on early in the Spring to concert his measures with them— previous to the rising of Congress a caucus was held by some influential Members who agreed to put up Gen’ll Pinckny as Vice President. Hamiltons language, here was, that the President had made himself So unpopular by the mission to France, that there was no chance of his being reelected, and therefore tho he ought to be Voted for, mr Pinckny was the Man who ought to be Elected. Jefferson must be Sacrificed at all events— to some the Party have represented the President as superanuated; true he was to be respected for former Services, but now he was grown old, and incapable of conducting the Government: lies and falshoods of all kinds have been raised and circulated, one that a coalition had taken place between the President and Vice President—and they had mutually engaged to support each other Writers in the public Papers have arrayed against each other. a series of papers under the signature of Dicius call’d the Jeffersoniad to prove him an Atheist, and every thing bad, have been publishd in Boston republishd in Philadelphia: young Lowell said to be the writer— Character of Hamilton in three numbers, in which he is extolled to the utmost pitch, as the first Character now upon the stage—asscribed to George Cabbot—signd no jealous Rival— the Characters leagued together are Cabbot Ames Lowell Higginson and the chief Justice. your old Master is also said to be in the same Box, tho he Does not go all lengths with them. the animosity of the judge, may be traced to the nomination of Gerry, and the mortification of finding Gerry stand So high as a candidate for Govenour of the state— every method and art is practised to bring the other NEngland Stats over to their System, but Many are aware of their views. they see that these people are driving the Country into an unhappy division, and that confusion and Anarchy must ensue— in what it will terminate time alone will disclose. the Jacobins are so gratified to see the federilist Split to peices, that they enjoy in silence the game, in this quarter whilst in the Southern states, they combine to bring mr Jefferson in as President— So much for Elective Governments— if we pass the ordeal this time, I am satisfied from what I have Seen and heard, that it is the last.
				God save the United States of America—
				
				I do not know by what conveyance this Letter will go. I do not send you any papers now, but should you get B Russels centinal, I would notify You that, that paper is devoted to the party. J Russels is the only paper of repute in Boston— I Mean it is less of a party paper—and has never given into any abuse upon the government. the English party have quite overuled the French party—but true Americans will not be duped by either— I hope You will Send us the Poem You have been engaged in translating; Your observations upon the Letters of the Northumberland Philosopher have been considerd as very accurate and just, a Wrestless Spirit; Cooper is still in prison writing Jacobinism for Duane paper—
				The late successes of Buonaparte in Itally give him a reputation as a Warriour, and his usurpation, as a Sovereign— I believe other powers will be led to treat, beside America that our differences will be so speedily and so readily accommodated as some Imagined. I am far from believing, yet tho we fail we certainly have not lost any thing—and we have gained time— we have not any official communications from our Envoys since May. Rumour says that the negotiation is broken of— if it is not, I believe it will be contracted protracted from the hope that a new President May grant them greater favours—
				I shall endeavour to be more punctual in My correspondence, and give You our State of parties from time to time. I however see but little difference between French Jacobins and federal Jacobins as they are call’d one are for Democracy and the other would be for Monarchy if they dare openly avow it—
				Your Father enjoys good Health, and bears all this bustle with that calm Philosophy which conscious integrity imparts; he will not voluntaryly quit his station at this critical time. if he is releasd, the concequences to the public will not lie at his Door— adieu
			